Citation Nr: 0100255	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gastrointestinal 
disorder.

2.  Entitlement to an increased initial rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), currently rated 30 percent disabling. 

3.  Entitlement to an increased rating for the veteran's 
service-connected low back injury, currently rated 10 percent 
disabling.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for disability 
involving the extremities, claimed as numbness.  

7.  Entitlement to service connection for a neck disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in September 1998.  The claims of entitlement to a 
higher initial rating for PTSD; for an increased rating for a 
low back disability; and for service connection for bilateral 
hearing loss, tinnitus, numbness in the extremities, and a 
neck disability will be addressed in the REMAND portion of 
this document.  

In correspondence received in November 1999, the veteran 
makes reference his son's disability which was caused by the 
veteran's exposure to Agent Orange.  This matter is referred 
to the RO for clarification and any appropriate action.  


FINDINGS OF FACT

1.  Service connection was denied for a gastrointestinal 
disability by the RO in August 1972.  The veteran did not 
appeal that decision and that decision is final.

2.  The evidence received subsequent to the unappealed August 
1972 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the unappealed August 
1972 decision the RO, which denied service connection for a 
back disability, decision is new and material, and serves to 
reopen the claim for entitlement to service connection for a 
low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 1991).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The evidence of record at the time of the August 1972 RO 
decision is briefly summarized.  The service medical records 
show that the veteran was treated for gastrointestinal 
problems.  A VA Compensation and Pension examination was 
conducted in July 1972.  The diagnosis was no organic 
gastrointestinal disability found.

Service connection for a gastrointestinal disability was 
denied in a rating decision dated in August 1972.  The RO 
concluded that the current medical evidence did not support a 
finding that the veteran had a gastrointestinal disability.  
The veteran was informed of that decision in August 1972, and 
of his appellate rights.  He did not perfect an appeal.  
Thus, the August 1972 decision is final.  38 U.S.C.A. § 7105.  
However, the veteran may reopen his claims by submitting new 
and material evidence. 38 U.S.C.A. § 5008 (West 1991). 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).

In 1998 the veteran sought to reopen this claim, and in 
conjunction with those efforts submitted private medical 
records that showed that in 1982 he was diagnosed with 
possible peptic ulcer disease, and "multiple complaints 
consistent with irritable bowel syndrome."  Private medical 
records dated in 1985 and 1986 contain assessments of 
probable irritable bowel syndrome secondary to anxiety 
depression. 

The newly submitted evidence bears directly and substantially 
upon the question of whether there is competent evidence of a 
disability.  The evidence is neither cumulative nor 
redundant.  The Board finds that the evidence, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

The next step is to ascertain whether the reopened claim of 
entitlement to service connection for a gastrointestinal 
disability may be granted.  During the pendency of this claim 
there was a change in the statutes addressing VA's duty to 
assist a claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The revisions 
also did away with the well-grounded claim analysis used by 
VA to adjudicate claims.  When the law changes during the 
pendency of a claim VA must apply the version most favorable 
to the claimant.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Remand is required if the veteran would be 
prejudiced by not having been afforded the procedural 
safeguards that enable him to argue his claim effectively.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 16-
92 (July 24, 1992).  In this case, the Board finds that, 
prior to addressing the claim of entitlement to service 
connection for a gastrointestinal disability on the merits, 
the claim must be remanded.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a gastrointestinal disability is 
reopened and to this extent only, the claim is granted.  


REMAND

As previously discussed, the Board has found that the claim 
for service connection for a gastrointestinal disability has 
been reopened.  Thus, any such action must now be based on a 
de novo review of the record.

A private medical record dated in January 1985 contains an 
assessment of probable irritable bowel syndrome secondary to 
anxiety depression.  This raises the issue of service 
connection for a gastrointestinal disability on a secondary 
basis.  This issue is considered to be part of the current 
claim and is properly before the Board for appellate 
consideration.

The Board notes that the most recent VA examinations were 
conducted in March 1998.  The VA examiners indicated that the 
claims folder was not made available for review as requested 
by the RO.  

A hearing was held in November 1999 by the undersigned 
sitting at Atlanta, Georgia.  At that time the veteran 
indicated that he had been receiving treatment from his 
private physician.  He further testified that the numbness in 
his extremities may have resulted from the injuries he 
sustained when his truck ran over an enemy mine.  He 
testified that he was in the artillery and the loud noises 
caused his hearing loss and tinnitus.  The service medical 
records show that he was treated for a left ear infection.

Service connection is in effect for residuals an injury to 
the low back, which is evaluated under Diagnostic Code 5295, 
chronic lumbosacral strain.  The Board finds that the March 
1998 VA x-rays raise the issue of service connection for 
degenerative disc disease and arthritis involving the 
lumbosacral spine.  Additionally, the Board finds that these 
issues are intertwined with issue of an increased rating for 
residuals an injury to the low back and must be adjudicated 
by the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown; VA O.G.C. Prec. Op. No. 16-92.  Therefore, for these 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD, a low 
back disability, hearing loss, tinnitus, 
numbness in the extremities, a neck 
disability, and a gastrointestinal 
disability since service to the present. 
After securing the necessary releases, 
the RO should obtain all records which 
are not on file.

2.  The veteran should be afforded a VA 
examination by a psychiatrist to identify 
the symptoms and manifestations of his 
service-connected PTSD.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination, and the report of 
examination must also clearly state that 
the examiner reviewed the claims folder.  
All findings must be reported in detail, 
as well as the complete rationale for 
such findings.  It is requested that the 
examiner obtain a detailed occupational 
history and provide a full multi-axial 
evaluation, to include the assigning of a 
Global Assessment of Functioning (GAF) 
score.  The examiner include an 
explanation of what the score represents.  

3.  The veteran should be afforded a VA 
examination by an orthopedist to 
determined the nature, severity, and 
etiology of the reported disability 
involving the neck and the severity of 
the service connected low back 
disability.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination, and the report of 
examination must also clearly state that 
the examiner reviewed the claims folder.  
In addition to x-rays, any tests or 
specialized examinations deemed necessary 
should be performed.  It is requested 
that the examination include range of 
motion testing of the involved areas.  
The examiner is requested to state the 
normal ranges of motion of involved 
areas.

Additionally, the orthopedist should be 
requested to determine whether the 
disabilities result in weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis.  
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time. See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Following the examination it is requested 
that the
examiner render opinions as to the 
following:

a)  Whether it is as likely as not that 
any disability diagnosed involving the 
neck and the degenerative disc disease 
and arthritis of the lumbosacral spine 
are related to service, to include the 
inservice mine explosion?

b)  If no, whether it is as likely as not 
that any disability diagnosed involving 
the neck and the degenerative disc 
disease and arthritis of the lumbosacral 
spine were caused or are aggravated by 
his service connected low back 
disability. 

A complete rational for any opinion 
expressed should be included in the 
examination report.

4.  The veteran should be afforded a VA 
examination by a neurologist to assess 
whether the veteran has a disability 
manifested by numbness of the extremities 
and, if so, identify the etiology of that 
disability.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination, and the report of 
examination must also clearly state that 
the examiner reviewed the claims folder.  
Any tests or specialized examinations 
deemed necessary should be performed.

Following the examination it is requested 
that the
examiner render opinions as to the 
following:

a)  Whether it is as likely as not that 
any disabilities diagnosed involving the 
extremities, to include numbness, are 
related to service, to include the mine 
explosion.

b)  If no, whether it is as likely as not 
that any disabilities diagnosed involving 
the extremities, to include numbness were 
caused or are aggravated by a service 
connected disability.

A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders in order to determine the 
nature, severity and etiology of any 
hearing loss and tinnitus.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The veteran's complete 
history of noise exposure during and 
following service should be obtained.  
Following the examination, it is 
requested that the examining physician 
render an opinion as to whether it is as 
likely as not that any hearing loss and 
tinnitus diagnosed are related to the 
inservice noise exposure.  The claims 
folder and a copy of this Remand must be 
made available to the examiners for 
review before the examination, and the 
report of examination must also clearly 
state that the examiner reviewed the 
claims folder.  All findings must be 
reported in detail, as well as the 
complete rationale for such findings.

6.  The veteran should be afforded a VA 
examination by a gastrointestinal 
specialist to determine the nature, 
severity, and etiology of any 
gastrointestinal disability. The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination, and the report of 
examination must also clearly state that 
the examiner reviewed the claims folder.  
Any tests or specialized examinations 
deemed necessary should be performed.  
Following the examination, it is 
requested that the examining physician 
render opinions as to the following:

a)  Whether it is as likely as not that 
any gastrointestinal disability diagnosed 
is related to service.

b)  If no, whether it is as likely as not 
that any gastrointestinal disability 
diagnosed was caused or is aggravated by 
his service connected PTSD.  See Allen V 
Brown, 7 Vet. App. 430 (1995).  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

7.  Thereafter the RO should adjudicate 
the issues of entitlement to service 
connection for degenerative disc disease 
and arthritis of the lumbosacral spine on 
direct and secondary bases.  If the 
benefits sought are not granted the RO 
should notify the veteran and his 
representative of the denial and of his 
appellate rights.

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


